UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 1/31/2014 ITEM 1. REPORT TO STOCKHOLDERS January 31, 2014 Semiannual Report to Shareholders DWS Large Cap Focus Growth Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 23 Notes to Financial Statements 33 Information About Your Fund's Expenses 35 Advisory Agreement Board Considerations and Fee Evaluation 40 Account Management Resources 42 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Performance Summary January 31, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/14 Unadjusted for Sales Charge 11.14% 22.58% 15.94% 6.10% Adjusted for the Maximum Sales Charge (max 5.75% load) 4.75% 15.53% 14.57% 5.47% Russell 1000® Growth Index† 10.15% 24.35% 20.88% 7.30% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 30.14% 15.82% 6.56% Adjusted for the Maximum Sales Charge (max 5.75% load) 22.66% 14.46% 5.94% Russell 1000® Growth Index† 33.48% 20.39% 7.83% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/14 Unadjusted for Sales Charge 10.75% 21.68% 15.03% 5.28% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 6.75% 18.68% 14.92% 5.28% Russell 1000® Growth Index† 10.15% 24.35% 20.88% 7.30% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 29.17% 14.91% 5.75% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 26.17% 14.80% 5.75% Russell 1000® Growth Index† 33.48% 20.39% 7.83% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/14 Unadjusted for Sales Charge 10.75% 21.68% 15.09% 5.31% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 9.75% 21.68% 15.09% 5.31% Russell 1000® Growth Index† 10.15% 24.35% 20.88% 7.30% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 29.17% 14.98% 5.77% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 29.17% 14.98% 5.77% Russell 1000® Growth Index† 33.48% 20.39% 7.83% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/14 No Sales Charges 11.30% 22.89% 16.20% 6.35% Russell 1000® Growth Index† 10.15% 24.35% 20.88% 7.30% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 30.44% 16.08% 6.82% Russell 1000® Growth Index† 33.48% 20.39% 7.83% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/14 No Sales Charges 11.39% 22.99% 16.36% 6.53% Russell 1000® Growth Index† 10.15% 24.35% 20.88% 7.30% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 30.49% 16.25% 7.00% Russell 1000® Growth Index† 33.48% 20.39% 7.83% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.26%, 2.14%, 1.99%, 1.02% and 0.96% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended January 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000 Index that have higher price-to-book ratios and higher forecasted growth values. Russell 1000® Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 1/31/14 $ 7/31/13 $ Distribution Information as of 1/31/14 Income Dividends, Six Months $ Portfolio Management Team Owen Fitzpatrick, CFA, Managing Director Lead Manager of the fund. Began managing the fund in 2009. — Joined Deutsche Asset & Wealth Management in 1995. — Prior to his current role as Head of US Equity, he was Managing Director of Deutsche Bank Private Wealth Management, head of US Equity Strategy, manager of the US large cap core, value and growth portfolios, member of the US Investment Committee and head of the Equity Strategy Group. — Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank, he managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously, he served as a portfolio manager at Manufacturer's Hanover Trust Company. — BA and MBA, Fordham University. Brendan O'Neill, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2007. — Joined Deutsche Asset & Wealth Management in 2000. — Equity Research Analyst covering the financial services sector from 2001–2009. — Previously served as a member of the Large Cap Core Equity team. — BA, Queens College, CUNY; MS, Zicklin School of Business, Baruch College. Thomas M. Hynes, Jr., CFA, Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1995, served in DB Private Wealth Management from 1995–2004; served as US equity portfolio manager at Citigroup Asset Management from 2004–2007; rejoined Deutsche Asset Management in 2007. — Portfolio manager for US Large Cap Equity: New York. — BS, Fordham University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at January 31, 2014 (41.6% of Net Assets) 1. Google, Inc. Provides a Web-based search engine for the Internet 8.7% 2. NIKE, Inc. Designs, develops and markets athletic footwear, apparel, equipment and accessory products 4.9% 3. Visa, Inc. Operates a retail electronic payments network and manages global financial services 4.8% 4. Comcast Corp. Developer, manager and operator of hybrid fiber-coaxial broadband cable communications networks 4.6% 5. Gilead Sciences, Inc. Developer of nucleotide pharmaceuticals 4.0% 6. Parker Hannifin Corp. Manufacturer of fluid control components 3.1% 7. Express Scripts Holding Co. Operator of Web-based pharmaceutical distribution store 3.0% 8. Whole Foods Market, Inc. Operator of natural food supermarket chain 2.9% 9. Las Vegas Sands Corp. Owns and operates hotels in Las Vegas 2.8% 10. Accenture PLC Provides management and technology consulting services and solutions 2.8% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 40 for contact information. Investment Portfolio as of January 31, 2014 (Unaudited) Shares Value ($) Common Stocks 99.5% Consumer Discretionary 19.9% Hotels, Restaurants & Leisure 5.3% Las Vegas Sands Corp. Starwood Hotels & Resorts Worldwide, Inc. Media 4.6% Comcast Corp. "A" Specialty Retail 5.0% Dick's Sporting Goods, Inc. (a) L Brands, Inc. (a) Textiles, Apparel & Luxury Goods 5.0% NIKE, Inc. "B" Consumer Staples 9.6% Food & Staples Retailing 5.6% Costco Wholesale Corp. Whole Foods Market, Inc. Food Products 4.0% Hillshire Brands Co. Mondelez International, Inc. "A" Energy 4.2% Energy Equipment & Services 2.5% Halliburton Co. Oil, Gas & Consumable Fuels 1.7% Pioneer Natural Resources Co. Financials 5.2% Capital Markets 3.7% Affiliated Managers Group, Inc.* Charles Schwab Corp. Consumer Finance 1.5% Discover Financial Services Health Care 16.2% Biotechnology 8.1% Celgene Corp.* Gilead Sciences, Inc.* Medivation, Inc.* Health Care Equipment & Supplies 1.1% CareFusion Corp.* Health Care Providers & Services 5.3% Express Scripts Holding Co.* McKesson Corp. Life Sciences Tools & Services 1.7% Thermo Fisher Scientific, Inc. (a) Industrials 12.2% Electrical Equipment 4.8% AMETEK, Inc. Roper Industries, Inc. (a) Machinery 5.0% Dover Corp. Parker Hannifin Corp. Road & Rail 2.4% Norfolk Southern Corp. Information Technology 26.7% Computers & Peripherals 0.9% Stratasys Ltd.* Internet Software & Services 10.6% Google, Inc. "A"* LinkedIn Corp. "A"* IT Services 7.6% Accenture PLC "A" Visa, Inc. "A" Software 7.6% Citrix Systems, Inc.* FireEye, Inc.* (a) Fortinet, Inc.* Intuit, Inc. VMware, Inc. "A"* (a) Materials 4.4% Chemicals Ecolab, Inc. LyondellBasell Industries NV "A" Telecommunication Services 0.8% Wireless Telecommunication Services Crown Castle International Corp.* Utilities 0.3% Water Utilities American Water Works Co., Inc. Total Common Stocks (Cost $157,540,857) Securities Lending Collateral 7.9% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $16,405,823) Cash Equivalents 0.7% Central Cash Management Fund, 0.04% (b) (Cost $1,382,001) % of Net Assets Value ($) Total Investment Portfolio (Cost $175,328,681)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $175,816,542. At January 31, 2014, net unrealized appreciation for all securities based on tax cost was $48,027,670. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $51,048,915 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,021,245. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at January 31, 2014 amounted to $16,039,187, which is 7.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
